DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 3 February 2021.  Therein, Applicant amended claims 1, 3-5, 7-11, 13-15, and 19-20; Applicant cancelled claims 2, 6, 12 and 16-18.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejection has been accepted.    The rejection has been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7, 9-11, 13-15 and 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Petrie (U.S. Patent Publication No. 2004/0084237) and Tryon (U.S. Patent Publication No. 2005/0228553).  
For claim 1, Bastian discloses method of vehicle operation, comprising: determining one or more segments of a vehicle route while one or more users are using a vehicle to travel the vehicle route  (see col. 6:17-67, see also 4:58 to 5:10); determining information about an external environment of the vehicle (see col. 3:41-58), information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42).  Bastian does not explicitly disclose the next limitation in total.    
A teaching from Petrie discloses user command inputs to the vehicle including at least one of a user suggested speed and a range of acceptable speeds (see para. 0106).  It would have been obvious to 
Continuing with the claim, Bastian further discloses one or more operational parameters of the vehicle (see col. 1:59-65); using the determined information to calculate one or more power needed over the one or more segments of the vehicle route (see col. 6:17-59); and applying the one or more calculated electric power to the vehicle to travel along the one or more segments of the vehicle route at one or more calculated speeds (see col. 6:17-59).   
It is noted that Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”.  However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric vehicles used electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.  
Additionally, Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.  

With reference to claim 3, Tryon discloses further comprising the power management system determining a future a destination using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.   
Referring to claim 4, Tryon further discloses comprising the step of determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).

With regards to claim 7, Bastian further discloses wherein the step of determining information about the external environment of  the vehicle further comprises the step of communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, a day of a week, and a visibility (see col. 3:52-58).
For claim 9, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the one or more determined probable optimal speeds are configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”).  
With reference to claim 10, the combination of Bastian and Tryon disclose the one or more calculated speeds are determined by determining one or more energy-efficient speeds (see paras. 0033-0034, Tryon teaches energy efficient speeds) within the range of acceptable speeds (see col. 6:59-67, 
With reference to claim 11, Bastian discloses a vehicle, comprising: a vehicle having an electric power source (see col. 6:17-67), a communication system (see col. 5:18-26), and a user interface system (see Fig. 1, #10).  
Petrie discloses an interface capable of accepting at least one of a user suggested speed and a range of acceptable speeds from one or more users of the vehicle and providing the suggested one or more calculated speeds to the interface (see para. 0106).  It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Petrie based on the motivation to improve a vehicle cruise control system which enables a driver to define a speed range between an upper set speed and a lower set speed, and further enables the driver to redefine at least one of the upper set speed and lower set speed, so as to redefine the speed range.  
It is noted that Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”.  However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric vehicles used electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.  
Additionally, Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as 
Continuing with the claim, Bastian further discloses with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route (see col. 6:17-59), apply calculated electric power to the vehicle to travel along the segment of the vehicle route at the one or more calculated speeds (see col. 6:17-59).  
Bastian does not explicitly disclose the final limitation.  A teaching from Tryon discloses wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, while travelling on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “maximizing”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
With reference to claim 13, Tryon discloses further comprising wherein the vehicle route is set based on a future destination determined by the power management system determining based at least in part using historical data associated with the one or more users (see paras. 0033-0034, 0078-0080, “expected speed” is based on calculations of previous/historical data of route for maximum/optimal efficiency).   Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to 
Referring to claim 14, Tryon further discloses wherein the vehicle route is set based on future destination determined at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).
With reference to claim 15, Bastian further teaches wherein the one or more calculated speeds are displayed to the user using the user interface (see col. 6:17-67, clear indication to reduce the speed; see also Petrie, para. 0106).  
For claim 19, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the one or more determined probable optimal speeds are configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”).
With reference to claim 20, the combination of Bastian and Tryon disclose the one or more calculated speeds are determined by determining one or more energy-efficient speeds (see paras. 0033-0034, Tryon teaches energy efficient speeds) within the range of acceptable speeds (see col. 6:59-67, Bastian teaches acceptable speeds via speed limit observation and risk).  Once the efficient speeds were determined by Tryon, they would be determined if consistent with the speed limits of Bastian.

Referring to claim 22, Tryon further discloses wherein the calculated speed is further based on measured energy efficiency of multiple prior trips by one of the one or more users driving the vehicle on the vehicle route (see paras. 0034, records previous speeds during previous trips, 0079-0080).
For claim 23, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).
With regards to claim 24, Bastian further wherein the information about the external environment is selected from the group consisting of:  an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, and a day of a week (see col. 3:52-58).  
With reference to claim 25, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034), and wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
Regarding claim 26, Tryon further discloses wherein the calculated speed is further based on measured energy efficiency of multiple prior trips by one of the one or more users driving the vehicle on the vehicle route (see para. 0034, records previous speeds during previous trips, 0079-0080).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Petrie (U.S. Patent Publication No. 2004/0084237) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 1 above, in view of Sato (U.S. Patent No. 7,346,449).

It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.  

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D TISSOT/               Primary Examiner, Art Unit 3663